Title: Thursday July 8th.
From: Adams, Abigail
To: 


       If I did not write I should lose the Days of the Weeks. Yesterday a cold wet day. Could not go upon deck. Spent a large part of the day in writing to Mrs. Cranch. Any thing for amusement is agreeable, where there is such an unavoidable sameness. 
         
          “Were e’en paridice my prison,
          I should long to leap, the cristal walls.”
         
         The Ship itself is a partial prison, and much more so, when we are confined to our cabbin; we work, read; write; play; calculate our Distance; and amuse ourselves with conjectures of our arriving in port. Some say 28 days, some 30, and some 33, which to me is most likely; if we meet with no worse weather than we have already; we may set it down for an excellent passage tho it should amount to 33 days. To day is wet and fogy, but a fine fair wind, which must reconcile us to the weather. Last evening Mr. Foster came and invited me upon deck; to see what he had heard me express a wish for, the sparkling of the Water, and its firery appearence; this is a phenominan in Nature hitherto unaccounted for; the ocean looks in a light flame, with millions of sparkling Stars, which resemble the fire flies in a dark Night.
       This morning saw a large Ship a stern; scarcly a day but what we have seen Birds. The Sailors call them Mother Carys Chickens, and that they portend wind. They have an other adage. That there is no want of wind, when they have women on Board.
      